[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 18, 2009
                               No. 08-16487                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 08-00157-CR-KD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

DONALD WAYNE RAY, JR.,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                (June 18, 2009)

Before BIRCH, HULL and COX, Circuit Judges.

PER CURIAM:

     Arthur J. Madden, III, appointed counsel for Donald Wayne Ray, Jr., in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ray’s conviction and sentence

are AFFIRMED.




                                          2